Citation Nr: 0915264	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-32 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for schizophrenia.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to July 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In March 2009, the Veteran presented testimony before the 
undersigned Veterans Law Judge in Nashville, Tennessee; a 
transcript of that hearing is of record.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  In an unappealed decision dated July 6, 2005, the RO 
confirmed and continued denial of entitlement to service 
connection for schizophrenia.

3.  That evidence associated with the claims file subsequent 
to the July 2005 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim. 

4.  Depression, first diagnosed many years after service, is 
not shown as related to service.


CONCLUSIONS OF LAW

1.  The RO's July 2005 rating decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's July 2005 denial is 
not new and material, the criteria for reopening the claim 
for service connection for schizophrenia are not met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Depression was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence 
dated in November 2006.  That letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing the claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
this claim, and requested that the Veteran send in any 
evidence in her possession that would support this claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  

With respect to the schizophrenia claim, the Court recently 
found in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) that in 
order to fully comply with the VCAA notice requirement for 
new and material evidence claims the veteran must be advised 
as to the reasons the original claim was denied and what 
kinds of evidence would be required to re-open his claim.  It 
appears that the Veteran was accorded complete VCAA notice as 
contemplated in Kent via the above referenced November 2006 
correspondence.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate the claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, clinical records have been obtained, and all 
other available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Schizophrenia-New and Material Evidence

In an unappealed rating determination from July 2005, the RO 
reopened the Veteran's claim for entitlement to service 
connection for schizophrenia inter alia and denied the claim, 
as the evidence failed to demonstrate a nexus between the 
Veteran's psychiatric disorder and service.  Inasmuch as the 
Veteran did not perfect a timely appeal, the RO's decision is 
final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the Veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The current appeal derives from a claim submitted in 
September 2006.  VA law for claims received after August 29, 
2001, provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes her written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

The record prior to the current claim shows the Veteran was 
granted service connection for schizophrenia, latent type, by 
rating action of August 1979.  The RO then relied on the 
Veteran's service medical records which showed that she had 
been hospitalized in March 1979 with a diagnosis of 
schizophrenia, latent type, acute, severe, with acute 
psychotic exacerbation.  Marked impairment for further 
military duty had been demonstrated, with definite impairment 
of social and industrial adaptability.  She was discharged on 
the Temporary Disability Retirement List (TDRL) and assigned 
a 30 percent evaluation pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9205.

By rating action dated in April 1982, the Veteran was 
notified of the RO's intent to reconsider the propriety of 
the award of service connection.  By rating action of July 
1982, the RO severed service connection for latent type 
schizophrenia.  It was determined that a December 1980 VA 
examination showed a diagnosis of paranoid personality, and 
that the examiner did not believe the Veteran was psychotic.  
In January 1982, the Veteran was found fit for duty, and was 
removed from the TDRL.  The report of March 1982 VA 
examination showed that there was insufficient evidence to 
support a psychotic diagnosis.  The examiner agreed with the 
prior examiner's finding of insufficient material to support 
a psychotic-type diagnosis.  The diagnoses were paranoid 
personality, schizophrenia, not found.  On the basis of these 
findings, the April 1982 rating action determined that the 
decision granting service connection was clearly and 
unmistakably erroneous, as latent type schizophrenia was not 
a disability under the law and an acquired psychotic type 
disorder was no shown on the last examination.

In a rating action dated in July 1982, the RO severed service 
connection for latent type schizophrenia for the stated 
reasons.  Subsequently, the Veteran filed an application to 
reopen her claim for service connection for schizophrenic 
reaction.  In December 1994, the Board denied the Veteran's 
application on the basis that new and material evidence had 
not been submitted.  

Evidence considered by the Board in December 1994 consisted 
of the Veteran's service medical records, VA medical records 
dated from 1979 to 1991, and private medical records dated in 
1992.  The Veteran's service medical records reflect that 
Veteran was hospitalized in February 1979 for abdominal pain 
and emotional stress that had been ongoing for several 
months.  The diagnosis was adjustment reaction of adult life; 
moderate, acute; manifested by anxiety, emotional liability 
and possibly by somatic manifestations; precipitating stress, 
moderate, of family and work turmoil; predisposition, mild, 
of mixed personality disorder.  As discussed above, the 
Veteran was treated and separated from service for paranoid 
schizophrenia.

The VA medical records reflect that the Veteran was 
hospitalized from May to June 1979 for therapy.  The 
Veteran's in-service diagnosis of schizophrenia, latent type, 
with acute psychotic suspicions was noted.  After an 
evaluation, the Veteran was discharged with a diagnosis of 
paranoid personality by history.  As noted, reports of the 
December 1980 and March 1982 examinations showed findings 
consistent with paranoid personality.  A May 1988 mental 
status examination revealed no evidence of psychosis, and an 
impression of possible borderline disorder was made.  The 
Veteran was hospitalized and treated through 1991 for 
psychological problems and suicide attempts with diagnoses 
consisting of borderline disorder with acute depression and 
histrionic personality, severe major depression with 
psychotic features and severe borderline personality, 
transient psychotic disorder with suicidal attempt and 
histrionic personality, organic brain damage secondary to 
suicide attempt, dementia, schizophrenia (by history), mixed 
personality disorder.

The report of a private evaluation dated in February 1992 
showed that the Veteran underwent a battery of psychological 
testing, and the examiner found the Veteran's clinical 
representations to be consistent with schizophrenia, but 
stated that the finding in and of itself did not support the 
conclusion that schizophrenia was the only possible etiology.  
Tests results and behavioral observations evidenced 
significant psychopathology.  No diagnosis was offered.  At 
the time of the December 1994, the Veteran asserted that 
service connection for schizophrenia was improperly severed 
and that she did not know her rights in light of her 
disabling condition.  However, the Board found that the 
Veteran was afforded due notice of the proposed severance and 
was provided 60 days to submit medical evidence to support 
her claim.  See 38 C.F.R. § 3.105(d).  In addition, the Board 
determined that the Veteran was mentally sound.

The Board previously determined that no evidence of a 
psychosis was documented until after the Veteran had 
attempted to commit suicide by overdosing on prescription 
medication in October 1989, some years after service.  
Subsequent neuropsychiatric testing performed during a year-
long period of treatment revealed the presence of organic 
brain damage secondary to drug overdose.  A VA examiner in 
May 1991 specifically documented that the Veteran's psychotic 
symptomatology had first manifested after her overdose, which 
resulted in a comatose state.  

The Board found that schizophrenia, the only specific 
psychosis mentioned in medical records, when reported in the 
Veteran's medical records was by history, and there was no 
current diagnosis of schizophrenia, although the private 
examination records dated in February 1992 documented a 
clinical presentation consistent with schizophrenia, but 
findings were insufficient to support a diagnosis of 
schizophrenia.

The evidence previously of record also included a Social 
Security Administration (SSA) disability decision which 
awarded the Veteran disability benefits for paranoid 
schizophrenia and organic brain disorder, a statement of the 
Veteran's sister dated in February 2001 (addressed to the 
president of the United States) regarding the Veteran's 
disability, private medical records dated from 1992 to 1994, 
and VA medical records dated from 2000 to 2003.  The SSA 
diagnosis of paranoid schizophrenia was based on VA 
hospitalization records dated from May 27, 1990, to May 30, 
1990, which showed a diagnosis of history of paranoid 
schizophrenia.  However, the Board had previously discounted 
those records in December 1994 as evidence of a diagnosis for 
schizophrenia.

In November 1992, the Veteran was admitted to a mental health 
clinic wherein it was noted that the Veteran had a 
questionable diagnosis of schizophrenia; she was ultimately 
diagnosed as having bipolar disorder.  In November 1994, she 
was diagnosed as having a psychosis, depression, and 
personality disorder.  Other VA records reflect that the 
Veteran received treatment and care for organic brain 
syndrome, anxiety, depression, and bipolar disorder.  An 
entry dated in March 2000 shows that the Veteran did not 
appear to be psychotic.

Evidence also considered by the RO in July 2005 included 
Mountain Home VA Medical Center records to 2005, which showed 
continued treatment for the Veteran's mental disorder but did 
not reflect any association between the claimed disorder and 
service.    

Evidence received in the context of the current claim 
includes additional treatment records, testimony from the 
Veteran before the undersigned in March 2009 as well as 
argument advanced on her behalf.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence). 
Although the Veteran is competent to report that she has 
experienced psychiatric symptoms since military service, as a 
lay person she is not competent to attribute her 
symptomatology to a particular psychiatric condition or 
relate such condition to her period of active duty.

The arguments advanced urge that the previous final denials 
of the Veteran's claim were incorrect, essentially because 
the evidence was inconclusive and/or the duty to assist the 
Veteran was not fulfilled and that additional medical 
examinations should have been afforded.  The Board is not 
persuaded.  Such arguments disregard the deep-rooted doctrine 
of finality and, if accepted as a basis for reopening a 
claim, would entirely circumvent the legal requirement for 
submission of new and material evidence.  

The medical evidence newly received relates to treatment for 
her mental disorder as well as unrelated disorders.  Notably, 
the evidence does not relate any such mental disorder to 
service but specifically diagnoses her organic brain syndrome 
due to drug overdose.  

When the case was previously decided in July 2005, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability and service.  The 
evidence recently submitted still fails to competently 
demonstrate an association between the Veteran's claimed 
mental disorder and military service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.




Depression- Service Connection 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The Veteran's depression claim, although involving a mental 
health disability, constitutes a new claim which has not been 
previously denied.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that a newly 
diagnosed disorder, whether or not it is related to a 
previously diagnosed disorder, cannot be the same claim when 
the new diagnosis has not been previously considered.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996). Cf. 
Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a 
new etiological theory is insufficient to transform a claim 
which has been previously denied into a separate and 
distinct, or new, claim).  The RO had not previously 
adjudicated the issue of entitlement to service connection 
for depression.  

Ina addition to the Veteran's mental health history that has 
been detailed above, the Board observes that depression was 
not diagnosed when she was hospitalized in 1979; in fact, the 
hospitalization record reported test results showed she was 
in good contact with reality and relatively free from anxiety 
and depression - diagnosis was paranoid personality by 
history.  The Board also notes that the Veteran was afforded 
a VA neuropsychiatric examination in March 1982, at which 
time the diagnosis was paranoid personality along with a 
finding that schizophrenia was not found.  

The Veteran was hospitalized in 1989 with a diagnosis of 
"borderline disorder with acute depression"; she was quite 
upset over her marriage and children.  After several 
hospitalizations associated with her suicide attempt, the 
Veteran was rehospitalized shortly thereafter in May 1990, at 
which time an admitting impression of depression was also 
noted.  However, her discharge diagnosis did not include 
depression as a pertinent disorder.   A May to October 1991 
domiciliary discharge summary noted that she had previously 
sustained organic brain damage secondary to drug overdose in 
connection with her suicide attempt.  Major depression with 
psychotic features was diagnosed at that time.   

Treatment records from November 2006 note a depressive 
disorder among the disorders for which she was receiving 
treatment.  Although depressive disorder was noted among her 
active problems, her multiaxial assessment on Axis I was 
limited to organic brain syndrome due to her previous drug 
overdose.  

The Veteran's mental health history is comprehensively 
supported by numerous in depth examinations provided by 
psychiatrists over the longitudinal course of treatment for 
her mental health issues.  Nevertheless, a diagnosis of 
depression was not associated with her condition until 
recently, and no medical professional has associated her 
claimed depression to service.  Under the circumstances, the 
Board concludes that the preponderance of the evidence is 
against an association between the claimed depression 
disorder and service.  Given the wealth of medical evidence 
already of record, another examination is not warranted. See 
38 C.F.R. § 3.159.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
schizophrenia, the appeal as to this issue is denied. 

Service connection for depression is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


